PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BRONSTEIN et al.
Application No. 16/714,336
Filed: 13 Dec 2019
For: ORGANIC SEMICONDUCTOR POLYMERS

:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c), filed September 9, 2021  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional applications listed in the Application Data Sheet (“ADS”) filed August 27, 2021.
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of each prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks items (1).


37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the 

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.  Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or 1.55  or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). The ADS , filed August 27, 2021,is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed August 6, 2021. Specifically, no benefit claim(s) to provisional Application Nos. 62/331,412 and 62/307,345 were made of record on the most recent filing receipt; therefore, the entirety of these benefit claims sought to be added (i.e., application number, continuity type, prior application number, and filing date, etc.) must be underlined on the corrected or updated ADS.

Also, note that the Patent number and Issue Date of the Parent application (in this case  Patent No. 10547005, filed as 15/457,983) should not be included as part of the claim to the  provisional applications. It may be added to the claim to Application No. 15/457,983.  In addition, please correct the “Prior Application Status” of the provisional applications from “Patented” to “Expired”.

The issue fee was paid on October 25, 2021.  37 CFR 1.312 no longer permits filing an amendment after the date the issue fee has been paid. Any renewed petition will be filed after the issue fee was paid.

If reconsideration of this decision is filed prior to issuance, a petition to withdraw from issue, a RCE, a renewed petition under 37 CFR 1.78(c), and an ADS in compliance with 37 CFR 1.76(c)(2) setting forth the desired changes to the domestic benefit information are required. 

Since adding the benefit claim would not involve an impermissible statutory shift, applicant may obtain a certificate of correction after the patent issues. A renewed petition under 37 CFR 1.78(c), an ADS in compliance with 37 CFR 1.76(c)(2) setting forth the desired changes to the domestic benefit information, a draft certificate of correction and $160 fee may be filed after the patent issues.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:			Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions

			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)